 

 

 

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,

Depositor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

Trustee,

 

and

 

EMC MORTGAGE CORPORATION

Servicer, Seller and Company

 

 

AMENDMENT NO. 1

 

dated as of June 30, 2005

 

 

Amending the

 

POOLING AND SERVICING AGREEMENT

 

among the Depositor, the Trustee, the Servicer, the Seller and the Company

 

Dated as of May 1, 2005

 

GreenPoint MTA Trust 2005-AR2

Mortgage Pass-Through Certificates

 

Series 2005-AR2

 

 


--------------------------------------------------------------------------------



 

 

 

 

AMENDMENT NO. 1 ("Amendment"), dated as of the 30th day of June, 2005, to the
Agreement (defined below). Capitalized terms used herein shall have the meanings
given thereto in the Agreement.

 

WHEREAS, STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as depositor (the
"Depositor"), WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee (the
“Trustee”), and EMC MORTGAGE CORPORATION, as servicer (in such capacity, the
“Servicer”), as seller (in such capacity, the “Seller”) and as company (in such
capacity, the “Company”) entered into a Pooling and Servicing Agreement, dated
as of May 1, 2005 (the "Agreement"), providing for the issuance of GreenPoint
MTA Trust 2005-AR2, Mortgage Pass-Through Certificates Series 2005-AR2 (the
“Certificates”); and

 

WHEREAS, Section 11.02(a)(v) of the Agreement permits the amendment of the
Agreement by the Depositor, the Servicer, the Company and the Trustee, without
notice to or the consent of any of the Certificateholders, to make any other
provisions with respect to matters or questions arising under the Agreement
provided that such provisions are not inconsistent with the provisions of the
Agreement and provided, further, that such action shall not adversely affect in
any material respect the interests of any Certificateholder; and

 

WHEREAS, the Depositor, the Servicer, the Company and the Trustee wish to amend
the Agreement as set forth herein to certificate the right to receive Prepayment
Charges; and

 

WHEREAS, the Depositor, as evidenced by its execution of this Amendment,
represents that such Amendment does not adversely affect in any material respect
the interests of any Certificateholder; and

 

WHEREAS, an Opinion of Counsel has been rendered to the effect that, based on
the qualifications and assumptions set forth therein, the Amendment does not
adversely affect in any material respect the interests of any Certificateholder
and is authorized or permitted by the Agreement; and

 

WHEREAS, the execution of this Amendment has been duly authorized by the
Depositor, the Servicer, the Company and the Trustee; and

 

NOW THEREFORE, the Depositor, the Servicer, the Company and the Trustee hereby
agree as follows:

 

Section 1. Article I of the Agreement is hereby amended as follows:

 

(i)

The definition of “Account” is hereby replaced in its entirety with the
following:

 

 

Account: The Custodial Account, the Distribution Account, the Class A Reserve
Fund or

 

 


--------------------------------------------------------------------------------



 

the Class XP Reserve Account, as the context may require.

 

(ii)             The definition of “Certificate” is hereby replaced in its
entirety with the following:

 

Certificate: Any mortgage pass-through certificate evidencing a beneficial
ownership interest in the Trust Fund signed and countersigned by the Trustee in
substantially the forms annexed hereto as Exhibits A-1, A-2, A-3, A-4, A-5, A-6,
A-7 and A-8 with the blanks therein appropriately completed.

 

(iii)

The definition of “Class” is hereby replaced in its entirety with the following:

 

 

                 Class:   With respect to the Certificates, any of Class A-1,
Class A-2, Class A-3, Class X-1, Class M-X, Class M-1, Class M-2, Class M-3,
Class M-4, Class M-5, Class M-6, Class M-7, Class B-1, Class B-2, Class B-3,
Class B-4, Class B-5, Class B-6, Class R and Class XP Certificates.

 

(iv)       The definition of “Fractional Undivided Interest” is hereby replaced
in its entirety with the following:

 

Fractional Undivided Interest: With respect to any Class of Certificates (other
than the Class XP Certificates), the fractional undivided interest evidenced by
any Certificate of such Class the numerator of which is the Current Principal
Amount of such Certificate and the denominator of which is the Current Principal
Amount of such Class. With respect to the Certificates in the aggregate, the
fractional undivided interest evidenced by (i) a Residual Certificate will be
deemed to equal 1.0% and (ii) a Certificate of any other Class will be deemed to
equal 99.0% multiplied by a fraction, the numerator of which is the Current
Principal Amount of such Certificate and the denominator of which is the
aggregate Current Principal Amount of all the Certificates.

 

  (v)        The definition of “Non-Offered Subordinate Certificates” is hereby
replaced in its entirety with the following:

 

Non-Offered Subordinate Certificates: The Class B-4, Class B-5, Class B-6 and
Class XP Certificates.

 

(vi)       The definition of “Private Certificates” is hereby replaced in its
entirety with the following:

 

Private Certificates: The Class B-4, Class B-5, Class B-6 and Class XP
Certificates.

 

(vii)      The definition of “Subordinate Certificates” is hereby replaced in
its entirety with the following:

 

Subordinate Certificates: The Non-Offered Subordinate Certificates (other than
the Class XP Certificates) and the Offered Subordinate Certificates.

 

 


--------------------------------------------------------------------------------



 

 

 

(viii)

Clause (b) of the definition of “REMIC I” is hereby replaced in its entirety
with

the following:

 

 

             (b)       all payments on and collections in respect of the
Mortgage Loans due after the Cut-off Date as shall be on deposit in the
Custodial Account or in the Distribution Account (other than amounts
representing Prepayment Charges in respect of Prepayment Charge Loans) and
identified as belonging to the Trust Fund,

 

(ix)

The following new definition is hereby added:

 

 

                     Class XP Reserve Account: The account established and
maintained by the Trustee pursuant to Section 4.07 hereof.

 

(x)

The following new definition is hereby added:

 

 

                    Prepayment Charge Loan: Any Mortgage Loan for which a
Prepayment Charge may be assessed and to which such Prepayment Charge the Class
XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

 

(xi)       The second sentence of Section 3.14(b) is hereby replaced in its
entirety with the following:

 

Servicing compensation in the form of assumption fees, if any, late payment
charges, as collected, if any, or otherwise (but not including any Prepayment
Charges) shall be retained by the applicable Servicer and shall not be deposited
in the Protected Account.

 

(xii)       The second sentence of Section 4.01(b) is hereby replaced in its
entirety with the following and a new third sentence is hereby added as follows:

 

The requirements for crediting the Custodial Account or the Distribution Account
shall be exclusive, it being understood and agreed that, without limiting the
generality of the foregoing, payments in the nature of (i) late payment charges
or assumption, tax service, statement account or payoff, substitution,
satisfaction, release and other like fees and charges and (ii) the items
enumerated in Sections 4.04(a)(i) through (iv) and (vi) through (xi) with
respect to the Trustee and the Servicer, need not be credited by the Servicer to
the Distribution Account or the Custodial Account, as applicable. Amounts
received by the Servicer in connection with Prepayment Charges on the Prepayment
Charge Loans shall be remitted by the Servicer to the Trustee and deposited by
the Trustee into the Class XP Reserve Account upon receipt thereof.

 

(xiii)

Section 4.07 is hereby added:

 

 

Section 4.07 Class XP Reserve Account. (a) The Trustee shall establish and
maintain with itself a separate, segregated trust account, which shall be an
Eligible Account, titled “Reserve Account, Wells Fargo Bank, National
Association, as Trustee f/b/o holders of Structured Asset Mortgage Investments
II Inc., GreenPoint MTA Trust 2005-AR2, Mortgage

 


--------------------------------------------------------------------------------



 

Pass-Through Certificates, Series 2005-AR2 - Class XP”. Funds on deposit in the
Class XP Reserve Account shall be held in trust by the Trustee for the holder of
the Class XP Certificates. The Class XP Reserve Account will not represent an
interest in any REMIC.

(b)        Any amount on deposit in the Class XP Reserve Account shall be held
uninvested. On the Business Day prior to each Distribution Date, the Trustee
shall withdraw the amount then on deposit in the Class XP Reserve Account and
deposit such amount into the Distribution Account to be distributed to the
Holders of the Class XP Certificates in accordance with Section 6.01(f). In
addition, on the earlier of (x) the Business Day prior to the Distribution Date
on which all the assets of the Trust Fund are repurchased as described in
Section 10.01(a), and (y) the Business Day prior to the Distribution Date
occurring in May 2011, the Trustee shall withdraw the amount on deposit in the
Class XP Reserve Account and deposit such amount into the Distribution Account
and pay such amount to the Class XP Certificates in accordance with Section
6.01(f), and following such withdrawal the Class XP Reserve Account shall be
closed.

(ix)        The following row, and accompanying footnote, is hereby added to the
table set forth in Section 5.01(c)(ii):

Designation

 

Initial Principal

 

Pass-Through Rate

XP

 

N/A

 

(18)

 

 

 

 

 

(18) The Class XP Certificates will not bear any interest. The Class XP
Certificates will be entitled to receive Prepayment Charges collected with
respect to the Prepayment Charge Loans. The Class XP Certificates will not
represent an interest in any REMIC, they will instead represent an interest in
the Trust constituted by this Agreement that is a strip of Prepayment Charges
associated with the Prepayment Charge Loans.

 

(x)

Section 6.01(f) is hereby added:

 

 

 

 

             (f)        On each Distribution Date, all amounts transferred from
the Class XP Reserve Account representing Prepayment Charges in respect of the
Prepayment Charge Loans received during the related Prepayment Period will be
withdrawn from the Distribution Account and distributed by the Trustee to the
Holders of the Class XP Certificates and shall not be available for distribution
to the Holders of any other Class of Certificates.

 

(xi)       Exhibit A-8 – Form of Class XP Certificates, attached hereto as
Exhibit A, is hereby added to the Agreement as Exhibit A-8.

 

Section 2.

 

This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and such counterparts shall constitute but
one and the same instrument.



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their officers thereunto duly authorized and their seal, duly
attested, to be hereunto affixed, all as of the day and year first above
written.

 

 

STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., as Depositor

 

 

 

 

 

By:   /s/ Mary P. Haggerty                   

 

Name: Mary Haggerty

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee

 

 

 

 

 

By:   /s/ Dawn Hammond                   

 

Name: Dawn Hammond

 

Title: Vice President

 

 

 

 

 

EMC MORTGAGE CORPORATION, as
Servicer and Company

 

 

 

 

 

By:   /s/ Jenna Kemp                          

 

Name: Jenna Kemp

 

Title: Senior Vice President

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

 

) ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

 

 

 

On the 30th day of June, 2005, before me, a notary public in and for said State,
personally appeared Mary Haggerty, known to me to be a Vice President of
Structured Asset Mortgage Investments II Inc., the corporation that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Michelle Sterling                   

 

Notary Public

 

 

 

 

[Notarial Seal]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF MARYLAND

)

 

 

 

) ss.:

 

 

COUNTY OF BALTIMORE

)

 

 

 

 

 

 

 

 

 

 

On the 30th day of June, 2005, before me, a notary public in and for said State,
personally appeared Dawn Hammond, known to me to be Vice President of Wells
Fargo Bank, National Association, the entity that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the

day and year in this certificate first above written.

 

/s/ Kathleen Dean                   

 

Notary Public

 

 

 

 

[Notarial Seal]



 


--------------------------------------------------------------------------------



 

 

 

STATE OF TEXAS

)

 

 

 

) ss.:

 

 

COUNTY OF DALLAS

)

 

 

 

 

 

 

On the 30th day of June, 2005, before me, a notary public in and for said State,
personally appeared Jenna Kemp known to me to be Senior Vice President of EMC
Mortgage Corporation, the corporation that executed the within instrument, and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Louella Savage                   

 

Notary Public

 

 

 

 

[Notarial Seal]

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF CLASS XP CERTIFICATE

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Aggregate Initial Current Notional Balance of the Class XP Certificates as of
the Cut-off Date:

 

$___________

 

 

Class XP Certificate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

Percentage Interest of this Certificate:
____%

May 1, 2005

 

 

 

 

 

First Distribution Date:

 

July 25, 2005

 

 

 

Servicer:

 

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

 

May 25, 2011

 

 

 

GREENPOINT MTA TRUST 2005-AR2

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR2

evidencing a fractional undivided interest in the distributions allocable to the
Class XP Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by SAMI II, the Servicer or the Trustee or any of their affiliates or any
other person. None of SAMI II, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by SAMI II. The
Mortgage Loans were sold by EMC

 


--------------------------------------------------------------------------------



 

Mortgage Corporation (“EMC”) to SAMI II. EMC will act as servicer of the
Mortgage Loans (the “Servicer,” which term includes any successors thereto under
the Agreement referred to below). The Trust Fund was created pursuant to the
Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), EMC and Wells
Fargo, National Association, as trustee (the “Trustee”), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, capitalized terms used herein shall have the meaning ascribed to
them in the Agreement. This Certificate is issued under and is subject to the
terms, provisions and conditions of the Agreement, to which Agreement the Holder
of this Certificate by virtue of its acceptance hereof assents and by which such
Holder is bound.

The Trustee will distribute on the 25th day of each month, or, if such 25th day
is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the month
of the related Distribution Date, an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller, the Trustee or the Servicer in their respective
capacities as such), together with copies of the written certification(s) of the
Holder of the Certificate desiring to effect the transfer and/or such Holder’s
prospective transferee upon which such Opinion of Counsel is based. None of the
Seller or the Trustee is obligated to register or qualify the Class of
Certificates specified on the face hereof under the 1933 Act or any other
securities law or to take any action not otherwise required under the Agreement
to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to

 


--------------------------------------------------------------------------------



 

indemnify the Trustee, the Seller and the Servicer against any liability that
may result if the transfer is not so exempt or is not made in accordance with
such federal and state laws.

No transfer of this Class XP Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Seller, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by EMC, the Seller, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations

 


--------------------------------------------------------------------------------



 

representing a like aggregate Fractional Undivided Interest will be issued to
the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Seller, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Seller, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of the making of the final payment or other liquidation (or Monthly
Advance with respect thereto) of the last Mortgage Loan remaining in the Trust
Fund or the disposition of all property acquired with respect to any Mortgage
Loan, or (ii) the optional repurchase by the party named in the Agreement of all
the Mortgage Loans and all related REO Property remaining in the Trust in
accordance with the terms of the Agreement. Such optional repurchase may be made
only if (i) the Scheduled Principal Balance of the Mortgage Loans at the time of
any such repurchase is less than 10% of the Cut-off Date Balance or (ii) the
Depositor, based upon an Opinion of Counsel addressed to the Depositor and the
Trustee has determined that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial risk exists that such REMIC status will be
lost for the then-current taxable year. The exercise of such right will effect
the early retirement of the Certificates. In no event, however, will the Trust
Fund created by the Agreement continue beyond the expiration of 21 years after
the death of certain persons identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 30, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Not in its individual capacity but solely as Trustee

 

 

 

 

 

By:_______________________________

 

Authorized Signatory

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class XP Certificates referred to in the within-mentioned
Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

 

 

 

 

 

By:_______________________________

 

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 

 

 

 